                   Case 1:18-cv-00461-SAG Document 76-20 Filed 12/16/20 Page 1 of 4
           From: Nick Cavey -DGS- <nick.cavey1@maryland.gov>
              To: "Sears, Bryan" <bsears@thedailyrecord.com>
         Subject: Re: MEDIA INQUIRY: State House Arrests
            Date: Tue, 6 Feb 2018 16:01:20 -0500
   Inline-Images: changingMD.png


Bryan,

The primary function of the Maryland Capitol Police is to provide a safe working environment for state employees and visitors that
frequent state properties.

The Maryland Capitol Police requires any organization planning a demonstration on state grounds to fill out and submit a Public Event
Permit Applications which can be found on the Maryland Capitol Police website under "Demonstration Procedures", or at the following
link: http://mcp.maryland.gov/Documents/MCP%20Form%203%20-%20Public%20Event%20Permit%20Application%20-
%20Part%201%20(11-17).pdf.

However, the Maryland Capitol Police will often allow unscheduled rallies and groups to protest without a permit if the space is
available. The primary concern in this instance was for public safety, as the demonstrators were restricting pedestrians from freely using
the sidewalks and crosswalks while potentially distracting drivers, causing an unsafe environment.

Per your request, two individuals were struck by passing vehicles on June 6, 2017 at 3:08pm and June 21, 2017 at 6:48pm.

Nick Cavey

On Tue, Feb 6, 2018 at 12:30 PM, Sears, Bryan <bsears@thedailyrecord.com> wrote:
 Who was arrested, (Name, age, zip code) Also, can we see a statement of charges?

  Finally, who made the complaint?

  How was this demonstration different from similar ones held by the same group over the lat two years?

  Why were only two of the protesters arrested?

  What are the rules governing protests on the public side walk?

  What are the rules governing protests in Lawyer's mall?

  Has this group ever been required to obtain a permit in the last two years?

  Have there been any changes to the rules governing the use of Lawyers Mall or the public sidewalk along
  college avenue in the last two years?

  If so, where were the rules before and what are they now?

  You referred to accidents? Can you provide the dates of those accidents?

  Were either of those accidents related to protests?

  How many people were injured? What was the extent of those injuries?

  Were any of those injured state employees or non paid interns working for the state and or legislature?

  Were any of those pedestrian involved accidents ruled pedestrian error? Were drivers cited please Identify
  those drivers and the citations and or charges.
                                                                                                                         EXHIBIT R
                                                                                                                                STATE_004784
               Case 1:18-cv-00461-SAG Document 76-20 Filed 12/16/20 Page 2 of 4



On Tue, Feb 6, 2018 at 11:59 AM, Nick Cavey -DGS- <nick.cavey1@maryland.gov> wrote:
 Bryan,

 The Maryland Capitol Police are responsible for providing a safe working environment for state employees and visitors that
 frequent state properties, and to secure buildings that are located on state property. The Maryland Capitol Police responded to a
 demonstration occurring without a permit, within the public right away of the sidewalk, at the intersection of Bladen Street and
 College Avenue. Out of a concern for public safety, and in an abundance of caution due to two pedestrians being being stuck by
 vehicles in the last year, and nearly a half dozen reported pedestrians complaints concerning vehicles failing to yield to pedestrians
 in the crosswalk, the demonstrating group was asked to relocate to Lawyers Mall. After three (3) request to move their location to
 allow for pedestrians to freely use the sidewalk, crosswalks and to reduce conditions for distracted vehicle operators approaching
 the intersection, two individuals declined and were subsequently arrested for Criminal Law Article 10-201 Disorderly Conduct,
 Disturbance or the Public Peace, Nuisances.

 Nick Cavey

 On Mon, Feb 5, 2018 at 9:08 PM, Sears, Bryan <bsears@thedailyrecord.com> wrote:
  Nick:

   I was referred to you by DGS police. I have questions about two men who were arrested this evening
   between 7:30 and 8 p.m. on the sidewalk in front of Lawyers Mall bordering College Avenue.

   I am seeking information about the identities of the men and their charges and the rules/regulations
   governing the sidewalk area. I am told these men have been here most Monday nights for the last two
   years without a problem but tonight it resulted in arrests.

   I can be reached at

   --

   Bryan P. Sears

   Government Reporter



   Eye On Annapolis Blog

   Follow me on Twitter and Facebook



   The Daily Record

   200 St. Paul Street

   Ste. 2480

   Baltimore, MD 21202



   [O]

   [C]



                                                                                                                            STATE_004785
                       Case 1:18-cv-00461-SAG Document 76-20 Filed 12/16/20 Page 3 of 4

          Want to subscribe to The Daily Record? Take advantage of my employee discount! Get either 1 year
          print & digital access for only $199 (save $90) or 1 year digital only access for $99 (save $70). Click
          here.

          This message may contain confidential and/or privileged information. If you are not the intended recipient or authorized to receive this for the
          intended recipient, you must not use, copy, disclose or take any action based on this message or any information herein. If you have received this
          message in error, please advise the sender immediately by sending a reply e-mail and delete this message. Thank you for your cooperation.




     --
                                   Nick Cavey
                                   Director of Communications
                                   Maryland Department of General Services
                                   301 W. Preston Street
                                   Baltimore, Maryland 21201
                                   Office Phone:
                                   Cell Phone:




--

Bryan P. Sears

Government Reporter



Eye On Annapolis Blog

Follow me on Twitter and Facebook



The Daily Record

200 St. Paul Street

Ste. 2480

Baltimore, MD 21202



[O]

[C]




                                                                                                                                                   STATE_004786
                  Case 1:18-cv-00461-SAG Document 76-20 Filed 12/16/20 Page 4 of 4
     Want to subscribe to The Daily Record? Take advantage of my employee discount! Get either 1 year print
     & digital access for only $199 (save $90) or 1 year digital only access for $99 (save $70). Click here.

     This message may contain confidential and/or privileged information. If you are not the intended recipient or authorized to receive this for the intended
     recipient, you must not use, copy, disclose or take any action based on this message or any information herein. If you have received this message in error,
     please advise the sender immediately by sending a reply e-mail and delete this message. Thank you for your cooperation.




--
                              Nick Cavey
                              Director of Communications
                              Maryland Department of General Services
                              301 W. Preston Street
                              Baltimore, Maryland 21201
                              Office Phone:
                              Cell Phone:




                                                                                                                                                    STATE_004787
